Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a repository for storing code”, “first code editor operable to…” in claim 1, “wherein the first code editor is operable to…” in claim 2, “said second code editor comprising a conventional code editor operable to…” in Claim 6, “said code editor operable to …” in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20110219355) in view of Ruminer (US 20050204340).
Note: Matsumoto and Ruminer were cited in IDS.

Regarding Claim 1, Matsumoto (US 20110219355) teaches
A system for modifying source code, said system comprising: 
a repository for storing code (Fig. 2, 230; Paragraph 0021, In one example embodiment, a rule authored via an example rules authoring system is stored and deployed as a Java™ class containing a method that implements the rule. In other embodiments, a rule authored via an example rules authoring system may be stored and deployed as source code expressed in some other programming language); 
and a first code editor operable to: access source code stored in the repository, said source code for implementing a software application or part of a software application (Paragraph 0020, A rule authoring system, that may contain a rules editor, may be provided to business users that may have very little or none at all programming skills. The rules authoring system is configured as a user-friendly computer application that permits users to construct business rules using easily understandable syntax that is close enough to natural language that it is usable by non-technical personnel … the authoring system may be configured to persist the rules in a form of a source code that can be compiled into an executable module) 
present the metadata code on a user interface (Paragraph 0020, While the rules are presented to users is a business format (e.g., expressed using readily-understandable custom syntax)); 
receive metadata modification data input by a user of the first code editor (Paragraph 0023, The rules authoring system 112, in one example embodiment, may be utilized advantageously to permit uses to author business rules utilizing custom syntax); 
and modify the metadata code in accordance with the metadata modification data (Paragraph 0023, The rules authoring system 112, in one example embodiment, may be utilized advantageously to permit uses to author business rules utilizing custom syntax).

Matsumoto did not specifically teach
and annotated by one or more decorators
identify from the source code one or more decorator declarations; 
identify decorator definition code associated with each decorator declaration; 
identify metadata code defined in the decorator definition code and associated with the implementation of the application; 


However, Ruminer (US 20050204340) teaches
and annotated by one or more decorators (Paragraph 0015, identifying which business rule or rules relate to a certain segment of source or object code, comprising the steps of identifying a set of business rules, providing each business rule with a business rule unique identifier, and attaching an attribute containing the business rule unique identifier to a segment of code)
identify from the source code one or more decorator declarations; identify decorator definition code associated with each decorator declaration (Paragraph 0034, this attribute can be utilized in both source code format or in compiled object code metadata to query compiled code for the use of a given business rule or to validate at coding time, compile time or on demand the existence of a matching business rule in the business rule repository 101); 
identify metadata code defined in the decorator definition code and associated with the implementation of the application (Paragraph 0034, source code attributes 201, 202 are used to provide metadata information on the class 202 and method 204); 
wherein the source code defines a plurality of application elements of the software application and each application element is associated with one or more attributes, each attribute defined by metadata code in the decorator definition code corresponding to the The attributes that are the subject of the present invention are not limited to the metadata description of classes and methods provided as an example in FIG. 2 but can be utilized in any manner for which a language attribute is appropriate and in any system that supports the use of attributes. Examples of other such systems are included in FIG. 10, and methods for additional implementation are provided as examples in FIGS. 3 through 9. Detailed descriptions of language-specific attribute usage can be found within the desired language specification. The present invention is based on the use of attributes to provide metadata representation of business rule implementation locations. In a preferred embodiment of the present invention, each business rule attribute is cross-referenced to an external business rule repository for validation of the existence of the business rule, but the attributes may also be self-contained and have no effect outside of the metadata in which the attribute exists).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto’s teaching to Ruminer’s in order for the developers to easily make changes in the source code that are necessitated by changes in the business rules by providing information about relationship between source code and business rule (Ruminer [Summary]).

Regarding Claim 2, Matsumoto and Ruminer teach
A system according to claim 1, wherein the first code editor is operable to modify the metadata code by downloading a copy of the source code, modifying the metadata code of the When a user who authored the rule shown above requests that the rule is saved, the rules authoring system 112 translates the statements expressed in the custom syntax into a source code (e.g., a Java™ class) that can be compiled into executable code, such that he rule is saved as a programming language source code; Paragraph 0027, The source file shown in Table 2 above may be opened and edited in a standard Java™ editor such as Eclipse. As mentioned above, a rules engine consumes rules as executable modules (e.g., as Java™ bytecode). A business rule authored via a rules editor undergoes a transformation from a statement expressed in a custom syntax to a programming language source code to an executable module, as illustrated in FIG. 2]).

Regarding Claim 3, Matsumoto and Ruminer teach
A system according to claim 1.

Matsumoto did not teach
wherein each attribute is defined by a class property annotated by one or more decorators.

However, Ruminer teaches 
wherein each attribute is defined by a class property annotated by one or more decorators (Paragraph 0034, FIG. 2 is a short section of code that serves as an example of the use of a programmatic attribute in the present invention. In this figure, source code attributes 201, 202 are used to provide metadata information on the class 202 and method 204).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto’s teaching to Ruminer’s in order for the developers to easily make changes in the source code that are necessitated by changes in the business rules by providing information about relationship between source code and business rule (Ruminer [Summary]).

Regarding Claim 5, Matsumoto and Ruminer teach
A system according to claim 1, wherein the decorator definition code defines one or more functions and the metadata code comprises variables associated with the functions (Matsumoto [Paragraph 0042, As shown in FIG. 6, the application name (in block 610), defined in the rule header line, may be added as TYPE annotation. The rule properties (in block 620), added on the Properties View, may be embedded as METHOD annotation. The rule name (in block 630), defined in the rule header, is used for the method name. Shown in block 640 is local variable definition for the rule body (block 660). If any of the objects defined as local variable is null, the method returns false without evaluating the body (block 650)]).

Regarding Claim 9, Matsumoto and Ruminer teach
A system according to claim 1.

Matsumoto did not teach
wherein said application defined by source code comprises one or more decorator declarations, each decorator declaration associated with decorator definition code, said decorator definition code comprising metadata code and associated with the implementation of the application, wherein the source code defines a plurality of application elements of the software application and each application element is associated with one or more attributes, each attribute defined by metadata code in the decorator definition code corresponding to the decorator declaration associated with the application element.

However, Ruminer teaches 
wherein said application defined by source code comprises one or more decorator declarations, each decorator declaration associated with decorator definition code, said decorator definition code comprising metadata code and associated with the implementation of the application, wherein the source code defines a plurality of application elements of the software application and each application element is associated with one or more attributes, each attribute defined by metadata code in the decorator definition code corresponding to the decorator declaration associated with the application element (Paragraph 0035, The attributes that are the subject of the present invention are not limited to the metadata description of classes and methods provided as an example in FIG. 2 but can be utilized in any manner for which a language attribute is appropriate and in any system that supports the use of attributes. Examples of other such systems are included in FIG. 10, and methods for additional implementation are provided as examples in FIGS. 3 through 9. Detailed descriptions of language-specific attribute usage can be found within the desired language specification. The present invention is based on the use of attributes to provide metadata representation of business rule implementation locations. In a preferred embodiment of the present invention, each business rule attribute is cross-referenced to an external business rule repository for validation of the existence of the business rule, but the attributes may also be self-contained and have no effect outside of the metadata in which the attribute exists).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto’s teaching to Ruminer’s in order for the developers to easily make changes in the source code that are necessitated by changes in the business rules by providing information about relationship between source code and business rule (Ruminer [Summary]).

Regarding Claim 10, Matsumoto (US 20110219355) teaches
A method of modifying source code stored in a repository, said source code annotated by one or more decorators and for implementing a software application or part of a software application, said method comprising: 
accessing source code stored in the repository (Paragraph 0020, A rule authoring system, that may contain a rules editor, may be provided to business users that may have very little or none at all programming skills. The rules authoring system is configured as a user-friendly computer application that permits users to construct business rules using easily understandable syntax that is close enough to natural language that it is usable by non-technical personnel … the authoring system may be configured to persist the rules in a form of a source code that can be compiled into an executable module); 
presenting the metadata code on a user interface (Paragraph 0020, While the rules are presented to users is a business format (e.g., expressed using readily-understandable custom syntax)); 
receiving metadata modification data input by a user (Paragraph 0023, The rules authoring system 112, in one example embodiment, may be utilized advantageously to permit uses to author business rules utilizing custom syntax); 
and modifying the metadata code in accordance with the metadata modification data  (Paragraph 0023, The rules authoring system 112, in one example embodiment, may be utilized advantageously to permit uses to author business rules utilizing custom syntax). 

Matsumoto did not specifically teach
identifying from the source code one or more decorator declarations; 
identifying decorator definition code associated with each decorator declaration; 
identifying metadata code defined in the decorator definition code and associated with the implementation of the application; 
wherein the source code defines a plurality of application elements of the software application and each application element is associated with one or more attributes, each attribute defined by metadata code in the decorator definition code corresponding to the decorator declaration associated with the application element.

However, Ruminer (US 20050204340) teaches
identifying from the source code one or more decorator declarations; identifying decorator definition code associated with each decorator declaration (Paragraph 0015, identifying which business rule or rules relate to a certain segment of source or object code, comprising the steps of identifying a set of business rules, providing each business rule with a business rule unique identifier, and attaching an attribute containing the business rule unique identifier to a segment of code; Paragraph 0034, this attribute can be utilized in both source code format or in compiled object code metadata to query compiled code for the use of a given business rule or to validate at coding time, compile time or on demand the existence of a matching business rule in the business rule repository 101); 
identifying metadata code defined in the decorator definition code and associated with the implementation of the application (Paragraph 0034, source code attributes 201, 202 are used to provide metadata information on the class 202 and method 204); 
wherein the source code defines a plurality of application elements of the software application and each application element is associated with one or more attributes, each attribute defined by metadata code in the decorator definition code corresponding to the decorator declaration associated with the application element (Paragraph 0035, The attributes that are the subject of the present invention are not limited to the metadata description of classes and methods provided as an example in FIG. 2 but can be utilized in any manner for which a language attribute is appropriate and in any system that supports the use of attributes. Examples of other such systems are included in FIG. 10, and methods for additional implementation are provided as examples in FIGS. 3 through 9. Detailed descriptions of language-specific attribute usage can be found within the desired language specification. The present invention is based on the use of attributes to provide metadata representation of business rule implementation locations. In a preferred embodiment of the present invention, each business rule attribute is cross-referenced to an external business rule repository for validation of the existence of the business rule, but the attributes may also be self-contained and have no effect outside of the metadata in which the attribute exists).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto’s teaching to Ruminer’s in order for the developers to easily make changes in the source code that are necessitated by changes in the business rules by providing information about relationship between source code and business rule (Ruminer [Summary]).

Regarding Claim 11, Matsumoto (US 20110219355) teaches
A simplified code editor for modifying source code stored in a repository (Fig. 2, 230; Paragraph 0021, In one example embodiment, a rule authored via an example rules authoring system is stored and deployed as a Java™ class containing a method that implements the rule. In other embodiments, a rule authored via an example rules authoring system may be stored and deployed as source code expressed in some other programming language), 
and for implementing a software application or part of a software application, said code editor operable to: access source code stored in the repository, said source code for A rule authoring system, that may contain a rules editor, may be provided to business users that may have very little or none at all programming skills. The rules authoring system is configured as a user-friendly computer application that permits users to construct business rules using easily understandable syntax that is close enough to natural language that it is usable by non-technical personnel … the authoring system may be configured to persist the rules in a form of a source code that can be compiled into an executable module)
present the metadata code on a user interface (Paragraph 0020, While the rules are presented to users is a business format (e.g., expressed using readily-understandable custom syntax)); 
receive metadata modification data input by a user of the code editor (Paragraph 0023, The rules authoring system 112, in one example embodiment, may be utilized advantageously to permit uses to author business rules utilizing custom syntax); 
and modify the metadata code in accordance with the metadata modification data  (Paragraph 0023, The rules authoring system 112, in one example embodiment, may be utilized advantageously to permit uses to author business rules utilizing custom syntax). 

Matsumoto did not specifically teach
and annotated by one or more decorators; 
identify from the source code one or more decorator declarations; identify decorator definition code associated with each decorator declaration; 

wherein the source code defines a plurality of application elements of the software application and each application element is associated with one or more attributes, each attribute defined by metadata code in the decorator definition code corresponding to the decorator declaration associated with the application element.

However, Ruminer (US 20050204340) teaches
and annotated by one or more decorators (Paragraph 0015, identifying which business rule or rules relate to a certain segment of source or object code, comprising the steps of identifying a set of business rules, providing each business rule with a business rule unique identifier, and attaching an attribute containing the business rule unique identifier to a segment of code)
identify from the source code one or more decorator declarations; identify decorator definition code associated with each decorator declaration (Paragraph 0034, this attribute can be utilized in both source code format or in compiled object code metadata to query compiled code for the use of a given business rule or to validate at coding time, compile time or on demand the existence of a matching business rule in the business rule repository 101); 
identify metadata code defined in the decorator definition code and associated with the implementation of the application (Paragraph 0034, source code attributes 201, 202 are used to provide metadata information on the class 202 and method 204); 
The attributes that are the subject of the present invention are not limited to the metadata description of classes and methods provided as an example in FIG. 2 but can be utilized in any manner for which a language attribute is appropriate and in any system that supports the use of attributes. Examples of other such systems are included in FIG. 10, and methods for additional implementation are provided as examples in FIGS. 3 through 9. Detailed descriptions of language-specific attribute usage can be found within the desired language specification. The present invention is based on the use of attributes to provide metadata representation of business rule implementation locations. In a preferred embodiment of the present invention, each business rule attribute is cross-referenced to an external business rule repository for validation of the existence of the business rule, but the attributes may also be self-contained and have no effect outside of the metadata in which the attribute exists).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto’s teaching to Ruminer’s in order for the developers to easily make changes in the source code that are necessitated by changes in the business rules by providing information about relationship between source code and business rule (Ruminer [Summary]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20110219355) in view of Ruminer (US 20050204340), further in view of Pamer (US 20140282384).

Regarding Claim 4, Matsumoto and Ruminer teach
A system according to claim 1.

Matsumoto and Ruminer did not teach
wherein the source code is written in TypeScript code.

However, Pamer (US 20140282384) teaches 
wherein the source code is written in TypeScript code (Paragraph 0030, Source code 127 can be TypeScript source code that is compiled into JavaScript code. Typescript is a superset of JavaScript, meaning that any valid JavaScript code is valid TypeScript code).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto and Ruminer’s teaching to Pamer’s in order to reduce computational cost required for type interference using code elements in an interactive environment by using Typescript code that is compiled into JavaScript code (Pamer [Summary]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20110219355) in view of Ruminer (US 20050204340), further in view of Little (US20080052674).

Regarding Claim 6, Matsumoto and Ruminer teach
A system according to claim 1.

Matsumoto and Ruminer did not teach
further comprising a second code editor, said second code editor comprising a conventional code editor operable to enable a user to edit the code stored in the code repository.

However, Little (US20080052674) teaches 
further comprising a second code editor, said second code editor comprising a conventional code editor operable to enable a user to edit the code stored in the code repository (Fig. 1; Paragraph 0017, The collaborative system 10 is illustrated as a collaborative network in which a plurality of entities 12A-12N interface with a software repository management system 14 according to an embodiment of the invention. Each of the entities 12 a-12 n can be a separate company, individual, university, etc. that desires to interact with the repository management system 14 to contribute to and/or receive code from the repository management system 14. In a preferred embodiment of the invention, the entities 12 a-12 n each possess their own code libraries 15A-15N with units of software 16A-16N of value to the network 10 they can contribute).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto and Ruminer’s teaching to Little’s in order to collect and store software units that can be used for searching and sharing code by providing a computer unit for receiving, storing and evaluating software, and receiving a unit of software to the computer unit from each of a set of collaborators (Little [Summary]).

Regarding Claim 7, Matsumoto, Ruminer and Little teach
A system according to claim 6.

Matsumoto and Ruminer did not teach
wherein the first code editor is run on a first client device and the second code editor is run on a second client device.

However, Little teaches 
wherein the first code editor is run on a first client device and the second code editor is run on a second client device (Paragraph 0017, In a preferred embodiment of the invention, the entities 12 a-12 n each possess their own code libraries 15A-15N with units of software 16A-16N of value to the network 10 they can contribute).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Matsumoto and Ruminer’s teaching to Little’s in order to collect and store software units that can be used for searching and sharing code by providing a computer unit for receiving, storing and evaluating software, and receiving a unit of software to the computer unit from each of a set of collaborators (Little [Summary]).

Regarding Claim 8, Matsumoto, Ruminer and Little teach
A system according to claim 7.

Matsumoto and Ruminer did not teach
wherein the code repository is run on an application server and the first client device and second client device are connected to the application server via a data network.

However, Little teaches 
wherein the code repository is run on an application server and the first client device and second client device are connected to the application server via a data network (Paragraph 0018, each of the entities 12A-12N can interact with repository management system 14 through a global communications network such as the Internet; Paragraph 0019, Units of software 16A-16N are initially received in system 14 at management server 20).





Notice of References Cited
	Fontenot (US 20160092264) is related to prioritization of code execution.  Code tasks decorated as deferrable or non-deferrable may accordingly be prioritized for execution on a thread.  Decoration, is a form of metadata associated with a code task. Metadata is data about other data. Decoration is metadata that adds a defining characteristic to a code task, for various purposes (paragraph [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191